Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  161222 & (19)(20)(21)(22)                                                                               David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161222
                                                                    COA: 351335
                                                                    Wayne CC: 09-002410-FC
  VICTOR LEON WILSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 19, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). This denial is without
  prejudice to the defendant bringing a future motion for relief from judgment based on the
  witness recantation evidence that has not been presented to the trial court. The motions
  to stay and hold in abeyance, for remand, to appoint counsel and defense expert, and for
  bail are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2020
         a0519
                                                                               Clerk